UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7761


ROBERT SAMUEL EAKES,

                 Petitioner - Appellant,

          v.

WARDEN MCCALL,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:11-cv-00571-JMC)


Submitted:   July 9, 2013                  Decided:   July 18, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John J. Korzen, WAKE FOREST UNIVERSITY, Winston-Salem, North
Carolina, for Appellant.   Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 On October 10, 2012, Robert Samuel Eakes appealed the

district court’s orders denying relief on his 28 U.S.C. § 2254

(2006) petition and denying his Fed. R. Civ. P. 59(e) motion.

On June 11, 2013, we granted Eakes leave to proceed in forma

pauperis, granted a certificate of appealability on one of the

issues raised in his informal brief, and appointed counsel on

Eakes’      behalf.           When     Eakes’    appointed       counsel    attempted      to

contact     Eakes,       he    discovered       that    Eakes    had    died    of   natural

causes      on    November       21,    2012,     shortly      after    Eakes     noted   his

appeal but before we granted a certificate of appealability.

Eakes’ counsel promptly filed a suggestion of death, see Fed. R.

App. P. 43(a)(1), and we directed the parties to provide their

views on how this case should proceed.

                 Because Eakes had passed away at the time we entered

the June 11 order, we vacate that order, deny Eakes leave to

proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal as moot.                      See Hailey v. Russell, 394 U.S.

915,     915      (1969)       (concluding       that     habeas       petition      rendered

“moot[] by reason of [the] death of petitioner”); McMillin v.

Bowersox,         102      F.3d      987,       987     (8th     Cir.      1996)      (“Since

[petitioner’s] imprisonment ended upon his death, and there can

be     no      future         collateral        consequences       flowing         from   his

imprisonment,           his    collateral        attack     is   moot.”).          Moreover,

                                                 2
having now denied a certificate of appealability, we decline

Eakes’ counsel’s invitation to vacate the district court’s order

and remand with instructions to dismiss Eakes’ § 2254 petition

as moot, as we are without jurisdiction to do so.                          See Miller-

El v.    Cockrell,       537     U.S.   322,   335-36    (2003)      (holding       that

issuance    of    certificate        of   appealability       is    “jurisdictional

prerequisite” to appellate court’s review of denial of habeas

relief); Krantz v. United States, 224 F.3d 125, 127 (2d Cir.

2000) (declining to vacate district court’s habeas ruling and

remand with instructions to dismiss as moot because court of

appeals    “did    not    have    appellate     jurisdiction        at    the    time   of

petitioner’s death [as] a certificate of appealability had not

yet issued”).

            We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in        the    materials

before    this    court    and    argument     would    not   aid    the       decisional

process.



                                                                                DISMISSED




                                           3